Rtjgg, C.J.
This is an action of tort wherein the plaintiff seeks to recover compensation for personal injuries sustáined by her through the alleged negligent operation of the defendant’s automobile. The defendant, her two daughters, and the plaintiff, lived together in Brookline. The defendant was the owner of the automobile. Her younger daughter *316asked the defendant if the elder daughter could take herself and the plaintiff in the automobile on a skating party. The mother said “yes” or “certainly.” The plaintiff, the defendant and the two daughters were present at this conversation. The elder daughter was the only one of the four who could drive this automobile. The plaintiff was injured during an attempt to put the automobile in the garage on the return from the skating party.
The owner is not responsible for the negligent act of the driver of an automobile unless the driver is the servant or agent of the owner acting within the, scope of the authority arising from such employment, or unless the act is subsequently ratified. The relation of parent and child standing alone does not establish agency. This principle has been discussed and amplified with full review of authorities in recent decisions and is settled law.
The evidence in its aspect most favorable to the plaintiff is insufficient to establish agency , between the mother and the daughter driving the automobile. It goes no further than to show permission to the three who went in it to use the automobile for their own pleasure or convenience. The case is governed on this point by McGowan v. Longwood, 242 Mass. 337, Lowe v. Antonelli, 245 Mass. 237, Kwedares v. Knoel, 261 Mass. 91, and cases there cited, and Dennis v. Glynn, ante, 233. It is distinguishable from Bourne v. Whitman, 209 Mass. 155, 173. Verdict rightly was directed for the defendant. Other questions argued become immaterial and need not be considered.

Judgment on the verdict.